Fuld, J.
(concurring). I agree for modification on the ground that sufficient appears from the affidavits in opposition to the summary judgment motion to create a triable issue of fact as to whether the defendant Richmond, the president and sole stockholder of the purchasing corporation (Walco), was fraudulently induced to enter into his contract of guarantee. As long as the record discloses “ facts sufficient to require a trial ” (Rules Civ. Prac., rule 113; italics supplied), it matters not that the answer or the supporting papers may be imperfectly or defectively framed. (Cf. Curry v. Mackenzie, 239 N. Y. 267.)